Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the after-final reply filed February 12, 2021.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Alan C. Pattillo  on February 24, 2021.
Examiner’s Amendments to the Claims:
	Please amend the claims as follows:
	1. (Currently Amended) A compositionfusion proteins, wherein each fusion protein of the plurality of fusion proteins comprising at least one self-assembling protein, and a target protein, 
	wherein the at least one self-assembling protein and the low complexity or intrinsically disordered protein region are heterologous, 
	wherein the target protein is attached to a C-terminus of the low complexity or intrinsically disordered protein region, and 
fusion proteins are configured to form phase separated clusters.  
	2. (Previously Presented) The composition according to claim 1, wherein the self-assembling protein is ferritin.  
	3. (Previously Presented) The composition according to claim 2, wherein the ferritin is a ferritin heavy or light chain.  
	4. (Currently Amended) The composition according to claim 1, wherein the low complexity or intrinsically disordered protein region is selected from the group consisting of FUS or FUSn.  
	5. (Previously Presented) The composition according to claim 1, further comprising a fluorescent tag.  
	6. (Previously Presented) The composition according to claim 1, further comprising a cleavage tag.  
	7. (Previously Presented) The composition according to claim 6, wherein the cleavage tag is selected from the group consisting of: Human Rhinovirus 3C Protease (3C/PreScission), Enterokinase (EKT), Factor Xa (FXa), Tobacco Etch Virus Protease (TEV), and Thrombin (Thr).  
	8. (Previously Presented) The composition according to claim 6, wherein the cleavage tag is a self-cleaving tag.  
	9. (Currently Amended) A cell line that is capable of expressing a plurality of fusion proteins, wherein each  fusion protein of the plurality of fusion proteins comprising at least one self-assembling protein, a full-length or truncated low complexity or intrinsically disordered protein region, and a target protein, 
	wherein the at least one self-assembling protein and the low complexity or intrinsically disordered protein region are heterologous, 
	wherein the target protein is attached to a C-terminus of the low complexity or intrinsically disordered protein region.

	10. (Currently Amended) A method for forming  phase separated clusters in a living cell, comprising the steps of: 
	expressing

a plurality of fusion proteins, wherein each  fusion protein of the plurality of fusion proteins comprising at least one self-assembling protein, a full-length or truncated low complexity or intrinsically disordered protein region, and a target protein, 
	wherein the at least one self-assembling protein and the low complexity or intrinsically disordered protein region are heterologous, 
	wherein the target protein is attached to a C-terminus of the low complexity or intrinsically disordered protein region; and 
	allowing the plurality of fusion proteins to undergo phase separation into at least one condensed phase within the living cell, the at least one condensed phase comprising the plurality of fusion proteins, and form at least one phase separated cluster.  
	11. (Cancelled)  
	12. (Currently Amended) The method according to claim 10, wherein the condensed 
	13. (Cancelled)  
	14. (Currently Amended) The method according to claim 10, wherein the  further comprises a cleavage tag.  
	15. (Original) The method according to claim 14, wherein the cleavage tag is selected from the group consisting of: Human Rhinovirus 3C Protease (3C/PreScission), Enterokinase (EKT), Factor Xa (FXa), Tobacco Etch Virus Protease (TEV), and Thrombin (Thr).  
	16. (Original) The method according to claim 14, wherein the cleavage tag is a self-cleaving tag.  
	17. (Currently Amended) The method according to claim 10, wherein the at least one phase separated cluster has a diameter of at least 0.3 micrometer.  
	18. (Currently Amended) The method according to claim 10, wherein the fusion proteins are present in the at least one phase separated cluster in a first concentration, the fusion proteins are present outside the at least one phase separated cluster in a second concentration, the first concentration being at least 100 times greater than the second concentration.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656